Citation Nr: 1622700	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a right shoulder disability, to include rotator cuff tendonitis.  

3.  Entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 (2015).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to March 1990 and from December 1990 to May 1997.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

An April 2010 rating decision denied entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

An October 2015 rating decision denied entitlement to service connection for a right shoulder disability and a temporary total rating for convalescence.  

In March 2016, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.



REMAND

The Veteran was afforded a VA examination with regard to the right knee disability claim in April 2010.  The examiner provided a negative opinion based on the conclusion that the Veteran did not have a current right knee disability on the examination.  The examiner did; however, report a range of motion that was from 0 to 135 degrees; while VA recognizes normal range of motion as being form 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).  The examiner also reported very minimal tenderness to palpation.  While the examiner reported that a current X-ray examination was normal.  A March 2010 VA treatment note includes a finding of swelling and arthritis in both knees.  The VA examiner did not comment on these findings.  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

The statement of the case notes "electronic review" of VA treatment records dated from June 2009 to March 2014.  The Veteran testified that had recently been prescribed a right knee brace.  The claims file does not contain VA treatment records for the period since 2010.  The Board has a duty to insure that relevant VA treatment records are of record.  38 U.S.C.A. § 5103A(b), (c) (West 2014).

In an October 2015 rating decision, the RO denied the Veteran's claim of entitlement to service connection for rotator cuff tendonitis, claimed as a right shoulder disorder, and for entitlement to a temporary 100 percent evaluation based on convalescent leave for right shoulder surgery.  In January 2016, the RO received a notice of disagreement with these decisions.  See January 2016 VA Form 21-0958.  To date, an SOC has not been issued by the RO in response to the timely NOD.  Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, an SOC must be issued on this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment since 2010 and insure that they are associated with the claims file.

2.  After obtaining all available records, afford the Veteran a new examination to determine whether he has a current right knee disability that is the result of a disease or injury in service; or is due to or aggravated by the service connected left knee disability.

The RO should issue an SOC with respect to the issues of entitlement to service connection for rotator cuff tendonitis, claimed as a right shoulder disorder, and for entitlement to a temporary 100 percent evaluation based on convalescent leave for right shoulder surgery

These issues should not be returned or certified to the Board unless the Veteran or his representative submit  a timely substantive appeal in response to the statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


